 Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 1 of 15 Page ID
                                   #:3705




Summary Judgment Ex. 32a
                    Akwensioge Declaration
                                Exhibit A
      Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 2 of 15 Page ID
                                        #:3706

Schneider, Dani (CFPB)

From:               Dennis Akwensioge
Sent:               Wednesday, March 7, 2018 12:31 PM
To:                 Marlow, John (CFPB)
Subject:            Fwd: Welcome Email and Consolidation Packet for Dennis Akwensioge (Certified Doc Prep Services
                    LP, DPC-53913924)
Attachments:        Dennis Akwensioge - documents.pdf


Hi John,

please see attached the communication and the PDF for the application.

Thanks

Sincerely Yours

Dennis A. Akwensioge
Tel:
www.pyship.com
www.photodaa.com


‐‐‐‐‐‐‐‐‐‐ Forwarded message ‐‐‐‐‐‐‐‐‐‐
From: <docs@clientenrollment.com>
Date: Wed, Mar 30, 2016 at 4:46 PM
Subject: Welcome Email and Consolidation Packet for Dennis Akwensioge (Certified Doc Prep Services LP, DPC‐
53913924)
To:


Dear Dennis,



Thank you for selecting us to prepare your student loan consolidation documents. Attached are very important
documents that we will need you to review, sign & return.

PLEASE DO NOT SEND PHOTOGRAPHS OF YOUR DOCUMENTS! THEY WILL NOT ACCEPTED BY THE DEPARTMENT OF
EDUCATION.

Your PDF attachment contains the following:

    1. Welcome Letter – A brief welcome letter detailing the next steps of the process.
    2. Payment Schedule (please print & retain for your records) – This is your payment schedule for your document
       preparation fee. If you need to make any changes to your payment method or schedule, please call us 72 hours
       in advance prior to your next payment date ((844) 863‐2886).
    3. Forbearance Request (needs to be hand‐signed) – Please return this document to us ASAP. This will allow us to
       request a forbearance on your behalf to your current loan servicers while the consolidation is being processed.

                                                           1
                     Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 3 of 15 Page ID
                                                       #:3707
                        o
               PLEASE NOTE: Make sure you continue to make your regularly scheduled student loan payments until
               your forbearance or consolidation is approved. It takes approximately 14 business days to receive
               approval of the forbearance from your loan servicer.
    4. Promissory Note/Consolidation Application (needs to be hand‐signed) – This is for your consolidation and
       needs to be returned to us as soon as possible.
    5. Repayment Plan Request (needs to be hand‐signed) – This is the form that will change your repayment plan as
       discussed and also needs to be hand‐signed and returned to us as soon as possible.

You can return your documents using one of the methods below:

    1. Email – You may scan and email the signed document to us at docs@clientenrollment.com. Please make sure
       your documents are in PDF format.
    2. Fax – You may fax the signed document to (888) 717‐5722.
    3. Mail (this is the slowest method) ‐ 1015 E Imperial Hwy Ste C8 Brea, CA 92821

A few payment reminders:

If you need to reschedule a payment before it’s drafted, please contact us at least three days beforehand (keeping in
mind that we are not open on the weekend). Any less than that and we will not be able to make the change in time.
Please note that a rescheduling fee of $25 will apply to the rescheduled payment.

If there is a declined payment for any reason, we will need to reschedule the payment as well as collect an
additional rescheduling fee ($25) for the unsuccessful payment (this is over and above the document preparation fee).
Please make sure we have the correct banking information on file and let us know of any changes. We verify your
payment info with you during your compliance call, but please call to double check if you’re uncertain.




Thank you again for choosing us for your document preparation needs.

Remember, if you have any questions, please call us at (844) 863‐2886.




Thank you,

Mariana Diaz
Compliance Department

(docs@clientenrollment.com)

             m
                 m
             m
         m
     V




1015 E Imperial Hwy Ste C8

Brea, CA 92821

Ph: (844) 863‐2886

                                                            2
        Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 4 of 15 Page ID
                                          #:3708
Fx: (888) 717‐5722




This e‐mail and any attachments may contain confidential and privileged information. If you are not the intended
recipient, please notify the sender immediately by return e‐mail, delete this e‐mail and destroy any copies. Any
dissemination or use of this information by a person other than the intended recipient is unauthorized and may be
illegal.




                                                           3
         Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 5 of 15 Page ID
                                           #:3709

                                                                                               IMMEDIATE ACTION
                                                                                               REQUIRED


Mar 29, 2016




Thank you for selecting us to process and prepare all of your student loan consolidation/repayment plan change documents.
With the typical application process taking between 45 to 60 days to finalize, communication is imperative during this time.
In an effort to keep you informed and provide the best level of service, be advised that certain information may be requested
from you during this process.

In this package, you will find your document preparation fee payment schedule, forbearance request, promissory note,
additional loan listing (if applicable), repayment plan form and a tax form. Please refer to the easy steps below to complete
the necessary attached documents.



Step 1: Hand sign and date where underlined

Step 2: Please sign and return documents ASAP

Email - Docs@ClientEnrollment.com

Fax – Fax to (888) 717-5722

Mail – *Slowest Method* 1015 E Imperial Hwy Ste C8 BreaCA 92821

Within 5‐7 business days, you will receive a phone call confirming receipt of your package. Please note your upcoming
document preparation fee payment and dates so you can budget accordingly. Until your application is approved, you must
remain current on all of your loan payments.

If you have any questions, please call (844) 863-2886 during business hours: Monday‐Friday 8AM‐4PM PST. Sincerely,




Processing Department

1015 E Imperial Hwy Ste C8
BreaCA 92821

Tel (844) 863-2886 | Fax (888) 717-5722




   Page 1 of 11
              Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 6 of 15 Page ID
                                                #:3710
                                          Exhibit “B” to Service Agreement

                                                      Draft Schedule

    #                    Date                          Basic Plan                         Total Payment
1         Mar 25, 2016                      $449.50                         $449.50
2         Apr 22, 2016                      $449.50                         $449.50




To make changes to the above payment schedule, or to discuss your account, please contact us at (844) 863-2886.




        Page 2 of 11
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 7 of 15 Page ID
                                  #:3711
      Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 8 of 15 Page ID
                                        #:3712




Page 4 of 11
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 9 of 15 Page ID
                                  #:3713
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 10 of 15 Page ID
                                   #:3714
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 11 of 15 Page ID
                                   #:3715
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 12 of 15 Page ID
                                   #:3716
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 13 of 15 Page ID
                                   #:3717
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 14 of 15 Page ID
                                   #:3718
Case 8:20-cv-00043-SB-ADS Document 191-38 Filed 05/14/21 Page 15 of 15 Page ID
                                   #:3719
